t c summary opinion united_states tax_court raymond jonathon acosta petitioner v commissioner of internal revenue respondent docket no 9718-13s filed date raymond jonathon acosta pro_se erin kathleen salel and michael k park for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner may claim a dependency_exemption deduction for his child and whether he is entitled to head_of_household filing_status the earned_income_tax_credit and the child_tax_credit background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time that he filed his petition on date petitioner and daniela villanueva villanueva divorced pursuant to the judgment of dissolution of the superior court of california county of san diego petitioner and villanueva were granted joint legal and physical custody of their child mj the court refers to minor children by only their initials see rule a on the judgment of dissolution mj’s date of birth was stated as date the judgment of dissolution did not address child_support because that issue was reserved for the family support division of the superior court of california the judgment of dissolution was also silent as to any assignment of right to the tax_benefit of mj as a dependent in mj lived of the year with petitioner and the other with villanueva petitioner filed a form_1040 u s individual_income_tax_return for on this return petitioner claimed head_of_household filing_status a dependency_exemption deduction for mj the child_tax_credit and the earned_income_credit petitioner reported adjusted_gross_income of dollar_figure respondent determined that petitioner was not entitled to the dependency_exemption deduction changed his filing_status to single and denied him the child_tax_credit and the earned_income_credit discussion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year sec_152 in addition to other requirements a qualifying_relative must have an annual gross_income of less than the exemption_amount and the taxpayer must provide over one-half of the qualifying relative’s support sec_152 the taxpayer has the burden of proving entitlement to the deduction claimed rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 petitioner gave credible and uncontradicted testimony that mj lived with him for one-half of sec_152 however requires that mj live with petitioner for more than one-half of for petitioner to be entitled to the dependency_exemption deduction additionally petitioner did not provide any documents identifying the sources or amount of mj’s support accordingly petitioner failed to show that mj meets the requirements of a qualifying_child or a qualifying_relative sec_152 provides special rules for determining who may claim a child as a qualifying_child or qualifying_relative where among other requirements a child of divorced parents received over half of his or her support from the child’s parents because petitioner failed to identify and substantiate the sources of mj’s support or to provide a statement signed by villanueva reflecting their agreement to claim the dependency_exemption deduction in alternating years the special rules of sec_152 cannot apply as a result of failing to meet the requirements of sec_152 d or e petitioner is not entitled to a dependency_exemption deduction sec_1 establishes a special income_tax rate for individuals filing as head of a household to qualify as head of a household petitioner must have been unmarried at the end of and maintained a household that was the principal_place_of_abode of at least one dependent for more than one-half of the taxable_year sec_2 because mj was not shown to be petitioner’s dependent and petitioner reported no other dependents petitioner is not entitled to head_of_household filing_status subject_to limitations sec_24 allows a child_tax_credit with respect to a qualifying_child of the taxpayer as described in sec_152 a portion of this credit the additional_child_tax_credit can be refundable if certain conditions are met sec_24 because mj is not a qualifying_child under sec_152 petitioner is not entitled to the child_tax_credit or the related additional_child_tax_credit for sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 prescribes different percentages and amounts used to calculate the credit the limitation amount is based on the taxpayer’s earned_income the taxpayer’s adjusted_gross_income and whether the taxpayer has any qualifying children sec_32 f to be eligible to claim a higher earned_income_credit with respect to a child the taxpayer must establish that the child meets the definition of a qualifying_child under sec_152 as modified by sec_32 because mj was not shown to be a qualifying_child under these parameters petitioner would only be eligible for the earned_income_credit only on the basis of his earned_income see sec_32 c a ii for a taxpayer to qualify in part for the earned_income_tax_credit without any qualifying children for the taxpayer’s adjusted_gross_income must have been less than dollar_figure if not filing jointly sec_32 j revproc_2011_12 sec_2 2011_2_irb_297 petitioner’s adjusted_gross_income for exceeded that amount and he is not entitled to the earned_income_tax_credit we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
